Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1-20 are pending in this office action. This action is responsive to Applicant’s application filed 08/27/2019.

Information Disclosure Statement
3.	The references listed in the IDS filed 03/08/2021 have been considered. A copy of the signed or initialed IDS is hereby attached.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites, “A method for determining activity-based application recommendations, the method comprising: 
 	maintaining a plurality of shared content objects that are accessible by multiple users to be operated over by a plurality of applications; 
 	recording a series of interaction events raised by at least two of the multiple users, the series of interaction events corresponding to a series of interactions performed by one or more of the plurality of applications over at least one of the shared content objects; and 
 	analyzing the series of interaction events to determine a set of recommended applications. 
 (Step 1) The claim recites “A method for determining activity-based application recommendations …” as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “maintaining a plurality of shared content objects that are accessible by multiple users to be operated over by a plurality of applications,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A method,” “shared content objects,” “a series of interaction events” and “a set of recommended applications,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “A method,” “shared content objects,” “interaction events” and “recommended applications,” in the context of this claim encompasses the user manually maintaining a plurality of shared content objects that are accessible by multiple users to be operated over by a plurality of applications in his mind.
Similarly, the limitation of “recording a series of interaction events raised by at least two of the multiple users, the series of interaction events corresponding to a series of interactions performed by one or more of the plurality of applications over at least one of the shared content objects” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “A method,” “shared content objects,” “interaction events” and “recommended applications,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “shared content objects,” “interaction events” and “recommended applications,” in the context of this claim encompasses the user manually recording a series of interaction events raised by at least two of the multiple users, the series of interaction events corresponding to a series of interactions performed by one or more of the plurality of applications over at least one of the shared content objects.
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls Mental Processes” grouping of abstract ideas.
Additionally, MPEP 2106.04(a)(2)(II)(C), C. Managing Personal Behavior or Relationships or Interactions Between People, recites “An example of a claim reciting managing personal behavior is Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 USPQ2d 1636 (Fed. Cir. 2015). The patentee in this case claimed methods comprising storing user-selected pre-set limits on spending in a database, and when one of the limits is reached, communicating a notification to the user via a device. 792 F.3d. at 1367, 115 USPQ2d at 1639-40.”
The claim as a whole recites A method for determining human activity. The claimed invention is a method that maintaining a plurality of shared content objects, recording a series of interaction events and analyzing the series of interaction events. The mere nominal recitation of generic computer components, “A method,” “shared content objects,” “interaction events” and “recommended applications,” does not take the claim out of the methods of analyzinging human interactions grouping. Thus, the claim recites an abstract idea.
Therefore, it also falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas.
 Accordingly, the claim recites an abstract idea.
 (Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional elements – using “A method,” “shared content objects,” “interaction events” and “recommended applications,” to perform the “maintaining,” and “recording,” steps. The “A method,” “shared content objects,” “interaction events” and “recommended applications,” in these steps are recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits 
Further, the claim recites additional elements – “analyzing the series of interaction events to determine a set of recommended applications,” where merely describes how to generally “determine” the concept of maintaining a plurality of shared content objects, recording a series of interaction events and analyzing the series of interaction events (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”) which is Mere Instructions To Apply An Exception. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing storage object update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Further, the claim recites additional element – “analyzing the series of interaction events to determine a set of recommended applications,” which is Selecting a series of interaction events to be manipulate and is in form of insignificant extra-solution activity (MPEP: 2105.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”).
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using “computing system,” “storage medium,” and “processor” to perform “maintaining,” “recording,” and “analyzing” steps amounts to no more than mere instructions to apply the exception using 
The other additional elements, “record” and “analysis” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of storing log file and transmitting notifications in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, maintain, or record data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
Further, the limitation “analysis” is not sufficient to amount to significantly more than the judicial exception because “determine” only add well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(d)(II), “v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs,” and “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).”
Thus, the limitation does not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
Claims 2-13 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 2 recites “presenting at least a portion of the set of recommended applications to at least one user in a dynamically-populated user interface.”
Claim 3 recites “wherein the set of recommended applications are presented at a native application accessed by the at least one user, the native application being provided by a content management system that manages the shared content object.”
Claim 4 recites “wherein at least one of, one or more icons, or one or more hyperlinks associated with the set of recommended applications is presented in a user interface of the native application.”
Claim 5 recites “wherein at least one member of the set of recommended applications is selected from the plurality of applications.”
Claim 6 recites “wherein the set of recommended applications are determined based at least in part on scores assigned to the set of recommended applications.”
Claim 7 recites “wherein the scores represent a quantitative measure of relevancy.”
Claim 8 recites “wherein the set of recommended applications are determined based at least in part on one or more permissions constraints, the one or more permissions constraints corresponding to at least one of, at least one user, or at least one of the plurality of applications, or the shared content object.”
Claim 9 recites “wherein the set of recommended applications are determined based at least in part on an application activity graph, the application activity graph being constructed from at least a portion of the series of interaction events.”
Claim 10 recites “wherein an API is accessed by at least one of the plurality of applications to record at least some of the series of interaction events.”
Claim 11 recites “wherein a graph service is used to retrieve at least some of the series of interaction events.”
Claim 12 recites “wherein the series of interaction events from multiple users comprises at least one user-to-user interaction and at least one user-to-content interaction.”
Claim 13 recites “wherein the series of interaction events correspond to an older timestamped interaction event followed in the series by a later timestamped interaction event.”
(Step 1) The same analysis from the independent claim applies here, the claim as drafted, is a system, which is a statutory category of invention.
(Step 2A-Prong One) The limitation of “presenting at least a portion of the set of recommended applications to at least one user in a dynamically-populated user interface,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting, “application” or “processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “application” or “processor” language, “display” in the context of this claim encompasses the user manually display at least one of a creation of the unstructured storage object, a modification of the unstructured storage object, and a deletion of the unstructured storage object (e.g. when the change log is updated, user reads the updated change log and detect by manually checking the updated change log to see if any of the change is a creation of the unstructured storage object, a modification of the unstructured storage object, or a deletion of the unstructured storage object in his mind).
If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(Step 2A-Prong Two) This judicial exception is not integrated into a practical application. 
In particular, the claim recites additional element – using “application” or “processor” in the step is recited at a high-level of generality such that it amounts no more than mere 
(Step 2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “application” or “processor” to perform “display” step amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1, 4, and 19, the paragraphs "analyzing the series of interaction events to determine a set of recommended applications”, render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed, thereby rendering the scope of the claim(s) unascertainable.  
The claim limitation “analyzing the series of interaction events to determine a set of recommended applications” does not clear define how to analysis the series of events? What 
Possible Applicant has left several steps before the determine step.
Accordingly, the above recited claim limitation not been further treated on the merits. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
6.	Claims 1, 5-6, 8, 10, 12-14, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glover et al. (US Patent Publication No. 2016/0188733 A1, hereinafter “Glover”) in view of Lewis et al. (US Patent No. 9,756,094 B1, hereinafter “Lewis”).
As to Claim 1, Glover teaches the claimed limitations:
“A method for determining activity-based application recommendations” as a method comprising maintaining, by a processing system including one or more processors, a plurality of application records on a storage device, each application record including i) a state identifier 
 	“Maintaining a plurality of shared content objects that are accessible by multiple users to be operated over by a plurality of applications” as the analytics engine collects usage data from a plurality of user devices, whereby the usage data can indicate a resource identifier, a function ID, and/or search activity log. In some implementations, the analytics engine identifies the states of software applications accessed by users of user devices that provided the usage data. The usage data may be anonymized, thereby minimizing risks to users' privacy. A user device can be configured to collect and transmit usage data only when a user explicitly agrees to share such usage data (paragraphs 0023, 0037). The native application module (NAM) can determine a function ID corresponding to the accessed state and can include the function ID in the recommendation request. Further, the NAM can include user information (the user has agreed to share, such as age, gender, and/or preferences) in the recommendation request. Moreover, the NAM may seek consent from the user to include usage data acquired by the behavior monitor. Additionally, the NAM can include request parameters in the recommendation request. Request parameters can include any type of data that relates to the contents of the request. Examples of request parameters include a number of recommendation objects to include in the recommendation results and the types of links to include (e.g., plurality of applications, such as only to the requesting native application, to other native applications, to advertisements, etc.). The NAM transmits the recommendation request to the recommendation engine (paragraph 0054).
 	“Recording a series of interaction events raised by at least two of the multiple users, the series of interaction events corresponding to a series of interactions performed by one or more of the plurality of applications over at least one of the shared content objects” as a deep linking system includes a storage system and a recommendation engine. The storage system stores a plurality of application records. The storage system further stores a plurality of cluster records, 
 	“Analyzing the series of interaction events to determine a set of recommended applications” as the analytics engine collects usage data from a plurality of user devices, 
Glover does not explicitly teach the claimed limitation “a series of interaction events”.
Lewis teaches where content/service provider is a streaming media service provider, the streaming media provider and/or its associated content/service provider application can choose to recommend other videos for watching by the user of client device that are affiliated with or popular with other users of the referral source. In another example, in association with sharing content from content/service provider with external content/service providers, content/service provider application can recommend those external content/service providers characterized as referral sources as possible sharing sources (column 13, lines 37-63). The methods are presented as a series of acts; however, the disclosed subject matter is not limited by the order 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Glover and Lewis before him/her, to modify Glover a series of interactions performed by one or more of the plurality of applications over at least one of the shared content objects because that would provide sharing component can recommend the social network application as a source to which the user may want to share other content items provided by content/service provider with using shared URLs as taught by Lewis (column  13, line 52 to column 14, line 2). 

As to Claim 5, Glover teaches the claimed limitations:
 	“Wherein at least one member of the set of recommended applications is selected from the plurality of applications” as (paragraphs 0005, 0020-0021, 0028-0030). 

As to Claim 6, Glover teaches the claimed limitations:
 	“Wherein the set of recommended applications are determined based at least in part on scores assigned to the set of recommended applications” as (paragraphs 0055, 0070, 0100, 0112).
	Lewis teaches (column 13, lines 3-14), (column 16, lines 35-54).

As to Claim 8, Glover teaches the claimed limitations:


As to Claim 10, Glover does not explicitly teach the claimed limitation “wherein an API is accessed by at least one of the plurality of applications to record at least some of the series of interaction events”. 
Lewis teaches (column 13, lines 37-63), (column 15, lines 25-47).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Glover and Lewis before him/her, to modify Glover a series of interactions performed by one or more of the plurality of applications over at least one of the shared content objects because that would provide sharing component can recommend the social network application as a source to which the user may want to share other content items provided by content/service provider with using shared URLs as taught by Lewis (column  13, line 52 to column 14, line 2). 

As to Claim 12, Glover teaches the claimed limitations:
 	“Wherein the series of interaction events from multiple users comprises at least one user-to-user interaction and at least one user-to-content interaction” as (paragraphs 0054-0055, 0072).

As to Claim 13, Glover teaches the claimed limitations:
 	“Wherein the series of interaction events correspond to an older timestamped interaction event followed in the series by a later timestamped interaction event” as (paragraph 0027, 0044, 0057).

As to claims 14, and 18 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1, and 5. In addition, Glover teaches the storage device can include one or more computer-readable mediums (paragraph 0051). Therefore these claims are rejected for at least the same reasons as claims 1, and 5.

As to claim 19 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Glover teaches a method comprising maintaining, by a processing system including one or more processors, a plurality of application records on a storage device, each application record including i) a state identifier that indicates a state of a respective software application, and ii) application state information corresponding to the state of the application (paragraph 0006). Therefore this claim is rejected for at least the same reasons as claim 1.

7.	Claims 2-4, 7, 15-17, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glover et al. (US Patent Publication No. 2016/0188733 A1) as applied to claims 1, 14, and 19 above, and further in view of Lewis et al. (US Patent No. 9,756,094 B1) and Steelberg et al. (US Patent Publication No. 2012/0173346 A1, hereinafter “Steelberg”).
As to Claim 2, Glover does not explicitly teach the claimed limitation “presenting at least a portion of the set of recommended applications to at least one user in a dynamically-populated user interface”.   
Steelberg teaches (paragraphs 0053, 0074, 0091).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Glover, Lewis and Steelberg before him/her, to modify Glover a series of interactions performed by one or more of the plurality of applications over at least one of the shared content objects because that would 

As to Claim 3, Glover teaches the claimed limitations: 
“Wherein the set of recommended applications are presented at a native application accessed by the at least one user, the native application being provided by a content management system that manages the shared content object” as (paragraphs 0023, 0054).

As to Claim 4, Glover teaches the claimed limitations: 
“Wherein at least one of, one or more icons, or one or more hyperlinks associated with the set of recommended applications is presented in a user interface of the native application” as (paragraphs 0033-0034, 0055, 0108).

As to Claim 7, Glover does not explicitly teach the claimed limitation “wherein the scores represent a quantitative measure of relevancy”.
Steelberg teaches (paragraphs 0050, 0106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Glover, Lewis and Steelberg before him/her, to modify Glover a quantitative measure of relevancy because that would provide sharing component can recommend the social network application as a source to which the user may want to share other content items provided by content/service provider with using shared URLs as taught by Lewis (column  13, line 52 to column 14, line 2). Or allow for 

As to claims 15-17 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 2-4. In addition, Glover teaches the storage device can include one or more computer-readable mediums (paragraph 0051). Therefore these claims are rejected for at least the same reasons as claims 2-4.

As to claim 20 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 2. In addition, Glover teaches a method comprising maintaining, by a processing system including one or more processors, a plurality of application records on a storage device, each application record including i) a state identifier that indicates a state of a respective software application, and ii) application state information corresponding to the state of the application (paragraph 0006). Therefore this claim is rejected for at least the same reasons as claim 2.

8.	Claims 9, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glover et al. (US Patent Publication No. 2016/0188733 A1) as applied to claim 1  above, and further in view of Lewis et al. (US Patent No. 9,756,094 B1) and Suzuki et al. (US Patent Publication No. 2002/0091560 A1, hereinafter “Suzuki”).
As to Claim 9, Glover does not explicitly teach the claimed limitation “wherein the set of recommended applications are determined based at least in part on an application activity graph, the application activity graph being constructed from at least a portion of the series of interaction events”.  
Suzuki teaches (paragraphs 0038, 0049).


As to Claim 11, Glover does not explicitly teach the claimed limitation “wherein a graph service is used to retrieve at least some of the series of interaction events”.
Suzuki teaches (paragraphs 0034, 0038, 0049; see also elements 0156, 0157 of figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Glover, Lewis and Suzuki before him/her, to modify Glover a graph service is used to retrieve at least some of the series of interaction events because that would provide sharing component can recommend the social network application as a source to which the user may want to share other content items provided by content/service provider with using shared URLs as taught by Lewis (column  13, line 52 to column 14, line 2). Or provide users to customize a pricing scheme in consideration of the characteristics of their respective business processes as taught by Suzuki (paragraph 0010).

Examiner’s Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

03/10/2021											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156